     Case 3:20-cv-01010-MMA-AGS Document 20 Filed 09/02/20 PageID.107 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11      JAMES RUTHERFORD, an                    Case No. 20cv1010-MMA-AGS
12      individual,

13                                                  ORDER GRANTING JOINT
        Plaintiff,                                  MOTION FOR DISMISSAL WITH
14                                                  PREJUDICE
        v.
15
                                                    [Doc. No. 19]
16      VISTA PALM PLAZA LLC, a
        California limited liability
17      company,
18
        Defendant.
19

20

21           After consideration of the Joint Stipulation for Dismissal of the entire action
22    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Vista Palm Plaza
23    LLC (“Defendant”), the Court GRANTS the joint motion and DISMISSES this
24    action with prejudice in its entirety. Each party will bear his or its own costs and
25    attorneys’ fees.
26           IT IS SO ORDERED.
27    DATE: September 2, 2020                 __________________________________
                                              HON. MICHAEL M. ANELLO
28
                                              United States District Judge
                                                1
                                                                             20cv1010
